Citation Nr: 1432403	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for gastroesophageal reflux disease (GERD) in excess of 10 percent.

2.  Entitlement to a higher initial disability rating (or evaluation) for right knee patellofemoral syndrome with spurring in excess of 10 percent.

3.  Entitlement to a higher initial disability rating (or evaluation) for left knee status post partial medial meniscectomy in excess of 10 percent.

4.  Entitlement to a higher initial disability rating (or evaluation) for bilateral sensorineural hearing loss in excess of 10 percent.

5.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral toenail fungus.

6.  Entitlement to a higher initial disability rating (or evaluation) for status post shrapnel injury, right index finger in excess of 10 percent.

7.  Entitlement to a higher initial disability rating (or evaluation) for status post T12 compression fracture in excess of 10 percent.

8.  Entitlement to a higher initial disability rating (or evaluation) for left mandible status post compound comminuted fracture in excess of 20 percent.

9.  Entitlement to a higher initial disability rating (or evaluation) for neuritis of the facial cranial nerve in excess of 10 percent.

10.  Entitlement to a higher initial disability rating (or evaluation) for neck scarring in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1985 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2009 and July 2009 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO).  In the June 2009 rating decision, the RO granted service connection for GERD, right knee patellofemoral syndrome with spurring, left knee status post partial medial meniscectomy, bilateral sensorineural hearing loss, right index finger status post shrapnel injury, and neck scarring, assigning each disability a 10 percent disability rating, effective October 1, 2008.  In the June 2009 rating decision, the RO also granted service connection for bilateral toenail fungus, left mandible status post compound comminuted fracture, and status post T12 compression fracture, assigning to each disability a noncompensable (0 percent) disability rating, effective October 1, 2008.  

In the July 2009 rating decision, the RO granted an increased disability rating of 20 percent for left mandible status post compound comminuted fracture and granted service connection for neuritis of the facial cranial nerve, assigning a 10 percent disability rating, effective October 1, 2008.  A July 2010 Decision Review Officer decision granted an increased disability rating of 10 percent for status post T12 compression fracture.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to ensure a total review of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a June 2011 statement, the Veteran's representative indicated that the Veteran should be scheduled for a current VA compensation examination because the Veteran's disabilities have worsened since the last VA examination in July 2008.

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159(c), (d) (2013).

There is some evidence that suggests worsening in severity of the service-connected disabilities since the last VA examination in July 2008.  In a July 2009 notice of disagreement, the Veteran stated that the severity of his hearing loss prevents him from watching television without closed captioning and that he is having difficulty hearing family members and his employer.  In the July 2009 notice of disagreement, the Veteran also stated that he could no longer execute normal activities with his right hand such as gripping items, lifting weights, or carrying heavier items.  In a July 2009 private medical letter, the treating physician indicated decreased sensation of the left jaw and swelling of the left cheek.

A September 2009 private treatment record reveals that the treating physician prescribed bilateral knee braces to improve stability.  A September 2009 private treatment record also reveals that the treating physician prescribed Lamisil to treat the bilateral toes.

In a February 2010 private treatment letter, the treating gastroenterologist indicated that he advised the Veteran to begin using a proton pump inhibitor after reviewing the results of a February 2010 endoscopy.

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Thus, based on some evidence suggestive of worsening of the service-connected disabilities since the last July 2008 VA examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Veteran the proper authorization forms allowing for the procurement of treatment records from any private health care provider(s) who may have provided treatment for the disabilities for which the Veteran is seeking higher initial disability evaluations.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA treatment records that are not already of record.

2.  Then schedule the Veteran for VA examination(s) to address the current level of severity of the service-connected GERD, right knee patellofemoral syndrome with spurring, left knee status post partial medial meniscectomy, bilateral sensorineural hearing loss, right index finger status post shrapnel injury, neck scarring, bilateral toenail fungus, left mandible status post compound comminuted fracture, status post T12 compression fracture, and neuritis of the facial cranial nerve.  All relevant documents associated with the claims file should be reviewed by the VA examiner(s) in connection with the examination(s).  

3.  After completion of the above, the appeal for a higher initial disability rating for GERD, right knee patellofemoral syndrome with spurring, left knee status post partial medial meniscectomy, bilateral sensorineural hearing loss, right index finger status post shrapnel injury, neck scarring, bilateral toenail fungus, left mandible status post compound comminuted fracture, status post T12 compression fracture, and neuritis of the facial cranial nerve should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



